Appeal by defendant, as limited by his brief, from a sentence of the County Court, Nassau County, imposed April 10, .1972, committing him to an indeterminate prison term of a maximum of four years, upon a conviction of attempted criminal sale of a dangerous drug in the third degree, upon his plea of guilty. Sentence reversed, on the law, and case remitted to the County Court for resentence in accordance with sections 207 and 208 of the Mental Hygiene Law. After defendant’s plea of guilty, the sentencing court was informed that defendant was a drug addict. Accordingly, defendant could not be sentenced until there was compliance with sections 207 and 208 of the Mental Hygiene Law (People v. Sczerbaty, 37 A D 2d 428; People v. Ayala, 40 A D 2d 832). We give no indication as to what sentence should be imposed by the trial court. Latham, Acting P. J., Shapiro, Gulotta, Christ and Brennan, JJ., concur.